          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

CINDY DAVIS, Individually
and on Behalf of All Others
Similarly Situated                                         PLAINTIFF

v.                      No. 3:18-cv-36-DPM

SKC ENTERPRISES INC,
d/b/a RENT ONE                                            DEFENDANT

                           JUDGMENT
     The complaint is dismissed with prejudice.



                                                     //
                                     D.P. Marshall Jr.
                                     United States District Judge
